Case 1:18-cv-23993-RNS Document 60 Entered on FLSD Docket 06/05/2019 Page 1 of 6



                                United States District Court
                            for the Southern District ff Florida

                              Case No. 18-cv-23993-RNS


  Securities And Exchange
  Commission,

        Plaintiff,

       v.

  Timothy J. Atkinson, Jay Passerino, All
  In Publishing, LLC, William E. Berry,
  Berry Mediaworks, LLC, and Shmuel
  Pollen,

        Defendants.



                           Final Judgment as to Defendants
                     Timothy J. Atkinson and All In Publishing, LLC

         The Securities and Exchange Commission having filed a Complaint and
  Defendants Timothy J. Atkinson and All In Publishing, LLC (collectively,
  “Defendants” or “Atkinson Defendants”), having been served with the Complaint;
  having consented to the Court’s jurisdiction over them and the subject matter of
  this action; having consented to entry of this Final Judgment without admitting
  or denying the allegations of the Complaint (except as to jurisdiction, except as
  to any admissions made by either of the Defendants in the related case of
  Commodity Futures Trading Commission v. Timothy Joseph Atkinson, et al., Case
  No. 1:18-cv-23992-JEM, and except as otherwise provided herein in paragraph
  VIII), waived findings of fact and conclusions of law; and having waived any right
  to appeal from this Final Judgment:
                                           I.

         It is hereby ordered, adjudged, and decreed that the Atkinson
  Defendants are each permanently restrained and enjoined from violating,
  directly or indirectly, Section 10(b) of the Securities Exchange Act of 1934 (the
  “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder
  [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate


                                             1
Case 1:18-cv-23993-RNS Document 60 Entered on FLSD Docket 06/05/2019 Page 2 of 6



  commerce, or of the mails, or of any facility of any national securities exchange,
  in connection with the purchase or sale of any security:
        (a)   to employ any device, scheme, or artifice to defraud;
        (b)    to make any untrue statement of a material fact or to omit to state
        a material fact necessary in order to make the statements made, in the
        light of the circumstances under which they were made, not misleading;
        or
        (c)   to engage in any act, practice, or course of business which operates
        or would operate as a fraud or deceit upon any person by, directly or
        indirectly, (1) creating a false appearance or otherwise deceiving any
        person, or (2) disseminating false or misleading documents, statements,
        materials, video, graphics, media or other forms of information, or making
        or transmitting, either orally or in writing, any false or misleading
        statement in any communication to any investor or prospective investor,
        about:
              (i)     any investment in, trading in, or offering of securities;
              (ii)    the prospects for success of any product or company;
              (iii)   the use of investor funds;
              (iv)    the compensation received by issuers, brokers, or other
                      parties in any offering or trading or securities; or
              (v)     the registration status of such offering or of such securities.
                                            II.

         It is hereby further ordered, adjudged, and decreed that the Atkinson
  Defendants are each permanently restrained and enjoined from violating Section
  17(a) of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in
  the offer or sale of any security by the use of any means or instruments of
  transportation or communication in interstate commerce or by use of the mails,
  directly or indirectly:
        (a)   to employ any device, scheme, or artifice to defraud;
        (b)   to obtain money or property by means of any untrue statement of a
        material fact or any omission of a material fact necessary in order to make
        the statements made, in light of the circumstances under which they were
        made, not misleading; or
        (c)    to engage in any transaction, practice, or course of business which
        operates or would operate as a fraud or deceit upon the purchaser by,
        directly or indirectly, (1) creating a false appearance or otherwise deceiving
        any person, or (2) disseminating false or misleading documents,
        statements, materials, video, graphics, media or other forms of
        information, or making or transmitting, either orally or in writing, any false
        or misleading statement in any communication to any investor or

                                            2
Case 1:18-cv-23993-RNS Document 60 Entered on FLSD Docket 06/05/2019 Page 3 of 6



        prospective investor, about:
               (i)     any investment in, trading in, or offering of securities;
               (ii)    the prospects for success of any product or company;
               (iii)   the use of investor funds;
               (iv)    the compensation received by issuers, brokers, or other
                       parties in any offering or trading or securities; or
               (v)     the registration status of such offering or of such securities.
                                            III.

         It is hereby further ordered, adjudged, and decreed that the Atkinson
  Defendants are each permanently restrained and enjoined from violating Section
  5 of the Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence
  of any applicable exemption:
        (a)    Unless a registration statement is in effect as to a security, making
               use of any means or instruments of transportation or
               communication in interstate commerce or of the mails to sell such
               security through the use or medium of any prospectus or otherwise;
        (b)    Unless a registration statement is in effect as to a security, carrying
               or causing to be carried through the mails or in interstate commerce,
               by any means or instruments of transportation, any such security
               for the purpose of sale or for delivery after sale; or
        (c)    Making use of any means or instruments of transportation or
               communication in interstate commerce or of the mails to offer to sell
               or offer to buy through the use or medium of any prospectus or
               otherwise any security, unless a registration statement has been
               filed with the Commission as to such security, or while the
               registration statement is the subject of a refusal order or stop order
               or (prior to the effective date of the registration statement) any public
               proceeding or examination under Section 8 of the Securities Act [15
               U.S.C. § 77h].
                                             IV.

         It is hereby ordered, adjudged, and decreed that, pursuant to Section
  21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], the Atkinson Defendants are
  each permanently restrained and enjoined from directly or indirectly, including
  through any entity either of them may own or control, participating in the
  marketing, offer, or sale of securities over the internet or via email or other forms
  of electronic communication; provided, however, that such injunction shall not
  prohibit Timothy Atkinson from offering, purchasing, or selling securities for his
  personal investment or for investments by members of his immediate family;




                                            3
Case 1:18-cv-23993-RNS Document 60 Entered on FLSD Docket 06/05/2019 Page 4 of 6



                                         V.

         It is further ordered, adjudged, and decreed that, as provided in Federal
  Rule of Civil Procedure 65(d)(2), the foregoing paragraphs I, II, III and IV also
  bind the following who receive actual notice of this Final Judgment by personal
  service or otherwise: (a) any of the Atkinson Defendants’ officers, agents,
  servants, employees, and attorneys; and (b) other persons in active concert or
  participation with either of them or anyone described in (a).
                                         VI.

         It is hereby further ordered, adjudged, and decreed that the Atkinson
  Defendants are jointly and severally liable for disgorgement of $27,208,987.27
  as a result of the conduct alleged in the Complaint attributable to either or both
  of them, together with pre-judgment interest in the amount of $2,824,935.25,
  for a total of $30,033,922.52. The Atkinson Defendants’ $30,033,922.52
  disgorgement and prejudgment interest payment obligation shall be offset, up to
  the full amount of said payment obligation, by the judgment amount awarded
  for disgorgement and restitution in Commodity Futures Trading Commission v.
  Timothy Joseph Atkinson, et al, Case No. 1:18-cv-23992-JEM (the “CFTC
  Action”). Mr. Atkinson is further liable to the Commission for a civil penalty in
  the amount of $27,208,987.27. However, his civil penalty liability to the
  Commission shall be reduced by an amount equal to any amount that he pays
  to the CFTC in payment of any penalty imposed in the CFTC Action.
         Mr. Atkinson shall transmit payment of the penalty electronically to the
  Commission, which will provide detailed ACH transfer/Fedwire instructions
  upon request. Payment to the Commission may also be made directly from a
  bank      account     via    Pay.gov     through    the    SEC      website     at
  http://www.sec.gov/about/offices/ofm.htm. Mr. Atkinson may also pay the
  penalty by certified check, bank cashier’s check, or United States postal money
  order payable to the Securities and Exchange Commission, which shall be
  delivered or mailed to:
         Enterprise Services Center
         Accounts Receivable Branch
         6500 South MacArthur Boulevard
         Oklahoma City, OK 73169

  and shall be accompanied by a letter identifying the case title, civil action
  number, and name of this Court; “Timothy J. Atkinson” as defendant; and
  specifying that payment is made pursuant to this Final Judgment. In making
  payment to the Commission for the penalty imposed by this Final Judgment, or
  making payment to the CFTC for any penalty imposed in the CFTC Action, Mr.

                                          4
Case 1:18-cv-23993-RNS Document 60 Entered on FLSD Docket 06/05/2019 Page 5 of 6



  Atkinson shall simultaneously transmit photocopies of evidence of his payment
  to either agency, and case identifying information, to the Commission’s counsel
  in this case.
          By making payments, Mr. Atkinson relinquishes all legal and equitable
  right, title, and interest in such funds and no part of the funds shall be returned
  to him. Payments shall be deemed made on the date they are received by the
  Commission and shall be applied first to post judgment interest, which accrues
  pursuant to 28 U.S.C. § 1961 on any unpaid amounts due after 30 days of the
  entry of Final Judgment. The Commission shall hold the funds it receives from
  Mr. Atkinson and may propose a plan to distribute the penalty subject to the
  Court’s approval. The Court shall retain jurisdiction over the administration of
  any distribution of the penalty. If the Commission staff determines that the
  penalty will not be distributed, the Commission shall send the funds paid
  pursuant to this Final Judgment to the United States Treasury.
         The Commission may enforce this Final Judgment as authorized by law at
  any time following the failure to timely satisfy this Final Judgment.
                                           VII.

        It is further ordered, adjudged, and decreed that the Consent is
  incorporated herein with the same force and effect as if fully set forth herein, and
  that the Atkinson Defendants shall comply with all of the undertakings and
  agreements set forth therein.
                                        VIII.

        It is further ordered, adjudged, and decreed that, solely for purposes of
  exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11
  U.S.C. §523, the allegations in the Complaint are true and admitted by the
  Atkinson Defendants, and further, any debt for disgorgement, prejudgment
  interest, civil penalty or other amounts due by these Defendants under this Final
  Judgment or any other judgment, order, consent order, decree or settlement
  agreement entered in connection with this proceeding, is a debt for the violation
  by each of these Defendants of the federal securities laws or any regulation or
  order issued under such laws, as set forth in Section 523(a)(19) of the
  Bankruptcy Code, 11 U.S.C. §523(a)(19).
                                          IX.

        It is further ordered, adjudged, and decreed that this Court shall retain
  jurisdiction of this matter for the purposes of enforcing the terms of this Final
  Judgment.



                                           5
Case 1:18-cv-23993-RNS Document 60 Entered on FLSD Docket 06/05/2019 Page 6 of 6



                                         X.

        There being no just reason for delay, pursuant to Rule 54(b) of the Federal
  Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment
  forthwith and without further notice.

        Done and Ordered at Miami, Florida, on June 5, 2019



                                       ____________________________________
                                       Robert N. Scola, Jr.
                                       United States District Judge




                                         6
